Citation Nr: 1527114	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for psychiatric disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a back disability, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for left eye retinal detachment, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for left eye cataract.  

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for traumatic brain injury.

7.  Entitlement to an increased rating for plantar fasciitis, currently assigned a 10 percent rating for each foot.  

8.  Entitlement to an increased rating for bilateral bunions with hallux valgus, currently rated as 10 percent disabling.

9.  Entitlement to an initial compensable evaluation for scars of the feet, associated with bilateral bunions with hallux valgus.

10.  Entitlement to an earlier effective date for the award of service connection for scars of the feet, associated with bilateral bunions with hallux valgus.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jessica Cleary, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1996 to September 2000, and in the Army from August 2003 to September 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The RO has characterized the issues on appeal as including whether new and material evidence was received to reopen the claims for service connection for posttraumatic stress disorder (PTSD) and for polysubstance abuse (claimed as psychological problems and as mental condition) separately.  The record reflects a medical history including clinical indications of PTSD, major depressive disorder, and anxiety disorder.  The Board has recharacterized these issues on appeal accordingly as a single issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a psychiatric disability.

The Board recognizes the Veteran's representative's October 2013 statement, which was accepted in lieu of a VA Form 9 to perfect the issues on appeal.  In this statement, the representative argues that new and material evidence should not be required for the Veteran's psychiatric claim.  The representative asserted that the RO's February 2003 rating decision failed to consider the Veteran's claim for service connection for a psychiatric disability and changed the claim to one of substance abuse.  This is an incorrect representation of the RO's February 2003 decision.  In fact, the RO found that the Veteran's service treatment records showed no evidence of treatment for or diagnosis of psychological problems and that the only evidence of record indicated post-service VA treatment for polysubstance dependence.  The RO, therefore, indeed considered the Veteran's claim for service connection for a psychiatric disorder at the time of the February 2003 rating decision.  The RO also considered the Veteran's diagnosis of major depressive disorder in the April 2005 rating decision and considered a mental disorder in general in the June 2006 rating decision.  The Veteran's claim specifically for PTSD was also denied by way of the June 2006 rating decision.  Thus, service connection for both PTSD and for other acquired psychiatric disorders were considered and denied by prior RO decisions, despite the RO's characterization of the disorder claimed as that of polysubstance abuse.  Because these claims were all decided in prior final RO decisions, new and material evidence is indeed required.

As to the claims related to the left eye, the Board has separated these issues.  Prior RO decisions in February 2004 and April 2005 considered the matter of whether service connection is warranted for left eye detached retina.  As such, new and material evidence is required to reopen this claim.  No prior decisions, however, considered the matter of whether service connection is warranted for left eye cataract.  As such, this issue is considered on the merits and there is no need for new and material evidence.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of whether new and material evidence was received to reopen the claim for service connection for a back disability is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 2009 rating decision denied the claim of entitlement to service connection for a back disorder; the Veteran did not appeal the April 2009 decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a back disorder on both a direct and secondary basis in rating decisions issued in April 2005 and April 2009.  The Veteran was notified of the denials but did not appeal either decision or submit any pertinent evidence within the appeal period following either decision.  The Veteran again raised a claim for service connection for a back disability in September 2010.  The RO then issued the rating decision under appeal and declined to reopen the claim as no new and material evidence had been presented.

The basis of the RO's prior denials was that the Veteran's back disorder was not incurred in service and was not caused or aggravated by service-connected disability, to include his service-connected bilateral foot disabilities.  

The evidence of record in April 2009 consisted of the Veteran's statements, his mother's statements, service treatment records, post-service VA outpatient records dated through March 2009, and the Veteran's Social Security Administration records dated through 2006.  

The evidence received after the expiration of the appeal period includes statements from the Veteran, his mother and his representative, VA outpatient records dated though October 2012, as well as a February 2011 VA spine examination report and subsequent addendum opinion.  The February 2011 VA examiner noted the Veteran's report that he has experienced low back pain since 1999.  He reported that during in-service exercises, while going up a mountain, another soldier slipped and brought him down.  He recalled that his low back hit a rock and he immediately felt pain.  The Veteran reported that since that time he has experienced worsening pain with radiating pain and numbness down his right leg and into his calf and foot.  The examiner confirmed the current diagnosis as L5-S1 degenerative disc disease, confirmed by lumbar spine X-rays and MRI.

The Board finds that the 2011 VA examiner's report of the Veteran's reported medical history is new and material, as this examination report relates to a previously unestablished element of entitlement to service connection for a back disorder - namely the Veteran's lay statement indicating an in-service back injury, with ongoing pain since, and a current diagnosis of arthritis.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a back disorder.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disability is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining issues on appeal are decided.

Social Security Administration Records

At the time of the Veteran's September 2010 claims, the Veteran stated that he has been rated permanent and total by the Social Security Administration (SSA) and he would like VA to obtain those records in support of his claims.  A review of the evidence of record shows that the RO did receive records from the SSA National Records Center in November 2006, which included medical evidence dated through 2006.  The SSA decision documents are not a part of the records received in 2006.  Further, the Veteran's September 2010 statement suggests that his status with SSA may have changed and that there may be additional records available from SSA.  These records could potentially pertain to any or all of the disabilities at issue.  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO should thus obtain the Veteran's updated SSA records. 

Clinical Treatment Records

The record presently includes records from the Memphis, Tennessee, VA Medical Center (VAMC) dated through October 1, 2012, but nothing since.  On remand, the RO should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c)(2) (2014).

VA Examination - Back Disorder

As noted in the decision above, the February 2011 VA examiner documented the Veteran's report that he has experienced low back pain since 1999.  He reported that during in-service exercises, while going up a mountain, another soldier slipped and brought him down.  He recalled that his low back hit a rock and he immediately felt pain.  The Veteran reported that since that time he has experienced worsening pain with radiating pain and numbness down his right leg and into his calf and foot.  The examiner confirmed the current diagnosis as L5-S1 degenerative disc disease, which was confirmed by lumbar spine X-rays and MRI.  The VA examiner, however, did not provide an opinion as to whether it is as likely as not that the Veteran's current back disability is related to his active service.  An April 2011 addendum opinion considered the question of whether the Veteran's back disability is related to his service-connected foot disabilities, but did not address the question of direct service connection.  Because the Veteran has specifically alleged an in-service incident and reported experiencing pain in service, which has continued ever since, an opinion as to direct service connection is needed in this case.  For this reason, the Board finds the February 2011 VA examination report to be partially inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, the Board finds that a remand is necessary in order to obtain a complete nexus opinion related to the Veteran's back disorder claim.  A VA examiner should determine if the Veteran's back disability is related to his active service.

Earlier Effective Date - Scars

By way of the November 2012 rating decision, the RO awarded service connection for scars of the feet, associated with bilateral bunions with hallux valgus, and assigned a noncompensable disability rating.  In December 2012, the Veteran's representative filed a notice of disagreement (NOD) challenging both the noncompensable rating and the effective date.  While the October 2013 statement of the case (SOC) addressed the rating, the RO has not provided the Veteran with an SOC in response to the December 2012 NOD as to the effective date.  Because the NOD placed the effective date issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records from the Social Security Administration dating since 2006, and VA treatment records related to the claimed disabilities from the Memphis VAMC or any other VA healthcare facility in which the Veteran obtained treatment for the claimed disabilities, since October 1, 2012.

2.  If any requested records related to remand instruction 1 are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the February 2011 spine examination, if available.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed back disability originated during service or is otherwise etiologically related to the Veteran's active service.  In rendering the opinion(s), the examiner should specifically address the Veteran's report at the time of the February 2011 VA examination that he fell while climbing a mountain in service and struck his low back on a rock after which he experienced pain.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO should also undertake any other development it determines to be warranted.

5.  An SOC on the claim for entitlement to an earlier effective date for the award of service connection for scars of the feet, associated with bilateral bunions with hallux valgus, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal as to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

6.  Then, the RO should readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


